Citation Nr: 0716755	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-14 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating for chronic skin disorders, 
including psoriasis, fungal rash and chloracne, evaluated as 
30 percent disabling, to include separate compensable ratings 
for tender acne patches.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The veteran served on active duty from December 1966 to April 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in March 2007.  


FINDINGS OF FACT

1.	The veteran's skin disorder is manifested by multiple 
lesions and pockmarks without ulceration, extensive 
exfoliation, crusting, exceptional repugnance, or systemic or 
nervous manifestations.  His total body area was between 20 
and 40 percent and he has not been prescribed systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.  

2.	The veteran demonstrates two acute acne lesions, one on 
the posterior neck and the other on the lower left waist 
line, posteriorly, that are noted to be tender on objective 
demonstration.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 30 percent for 
chronic skin disorders, including psoriasis, fungal rash and 
chloracne have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Code 7806 (2002-2006).  

2.	The criteria for separate 10 percent ratings for acne 
lesions, one on the posterior neck and the other on the lower 
left waist line, posteriorly, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Code 7804 
(2002-2006).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in May 2002 and June 2006, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The veteran was provided with the necessary information 
in March 2006 and in the June 2006 letter that included 
additional VCAA notification.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The regulations for the evaluation of disabilities of the 
skin were amended, effective August 30, 2002. 67 Fed. Reg. 
49590-49599 (July 31, 2002) and 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002). When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date. VAOPGCPREC 3-2000.

For eczema, with slight, if any exfoliation, exudation or 
itching, if on a nonexposed surface or small area, a 
noncompensable rating is warranted.  For eczema, with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, a 10 percent rating is warranted.  
For eczema, with exudation or itching constant, extensive 
lesions, or marked disfigurement, a 30 percent rating is 
warranted.  For eczema, with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, a 50 percent 
rating is warranted.  38 C.F.R. § 4.118, Code 7806 (effective 
prior to August 30, 2002).  

Dermatitis or eczema with more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating. 
With 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period a 30 percent evaluation will 
be assigned. With at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period a 10 percent 
rating will be assigned. With less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy required during the past 
12-month period a zero percent rating will be assigned. Or 
rate as disfigurement of the head, face, or neck (DC 7800) or 
scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon 
the predominant disability. 38 C.F.R. § 4.118, Code 7806 
(effective as of August 30, 2002).  

An examination was conducted by VA in March 2004.  At that 
time, it was noted that he was being treated for his skin 
disorder with the medication clobetasol.  He used this salve 
one time per day.  He had no side effets of the treatment.  
He had no fever and no weight loss.  There were no 
malignancies or benign neoplasms of the skin.  He had no 
impairment of function due to the rash.  He did have 
urticaria, but no primary cutaneous vasculitis.  He stated 
that he had lost four to five days from work per year as a 
result of the rash.  Examination revealed a severe acne rash 
with severe pock marks on the posterior chest.  There were 
two acute acne lesions, one on the posterior neck and the 
other on the lower left waist line, posteriorly.  The 
anterior chest had multiple depigmented areas from function 
infections, plus residuals of old acne lesions with some pock 
marks on the anterior chest.  There were also many unsightly 
pock marks from previous acne on the back.  All of this was 
considered unsightly and, the acute acne lesions were tender.  
He also had silvery lesions on the anterior knees, the 
posterior elbows and the left ring finger.  There was dry, 
scaling, and red skin extending from the ankles to the upper 
calves.  He had severe fungus infection of all of the 
toenails, with deformities of the toenails.  He had a 
moderate fungal rash of both groins and several areas of 
excoriation on the lower legs from scratching the lesions.  
Strength of both lower extremities was normal as were pulses 
and reflexes.  Hair growth was decreased.  The diagnoses were 
psoriasis involving the anterior knees, posterior elbows and 
the left ring finger; severe fungal rash of all the toenails, 
with deformities of the toenails; fungal rash of both groin 
areas, with dry scaling red skin extending from the ankles to 
the upper calves, with several areas of excoriation; and 
severe acne with severe pock marks throughout the back and 
anterior chest area, inter mixed with some fungal infection 
on the anterior chest and multiple depigmented areas due to 
the previous fungal infections of the anterior chest.  
Photographs accompanied the examination report.  An 
additional medical opinion, dated in June 2004, confirms the 
diagnosis of chloracne, severe, with severe pock marks 
throughout the back and anterior chest, intermixed with some 
fungal infection on the anterior chest.  

VA outpatient treatment records, dated from 2003 to April 
2006 show that the veteran is followed for several medical 
disorders, including his service-connected skin disability.  

An examination was conducted by VA in September 2006.  At 
that time, the veteran's history of skin rash was reported.  
His current skin symptoms included an itching rash that 
burned and felt numb.  He had no systemic symptoms.  He was 
being treated with Ketoconazole, antifungal cream, twice 
daily.  The treatment was topical, but neither a 
corticosteroid or an immunosuppressive.  There were no side 
effects from the treatment.  The disorder did not affect any 
exposed areas of the head, face, neck, or hands.  The total 
body area affected was between 20 and 40 percent.  The rash 
was described as circumferential on the right leg, anterior 
on the left leg and in both groins and axilla.  There were 
multiple actinic lesions and scars over the entire back and 
multiple scars over the anterior chest.  There was no edema 
of the lower extremities.  The diagnoses were psoriasis, 
fungal rash and chloracne, with scarring.  It was commented 
that the veteran worked in construction and had missed work 
due to heat causing inflammation, pain and burning.  He had 
to leave work early to get into an air conditioned 
environment.  

At his hearing before the undersigned, the veteran explained 
that he sometimes lost several days a week due to his skin 
disorder when the weather was hot, but less time during 
colder weather.  He described the flare-ups of his disease, 
with cracking of the skin and occasional bleeding.  His skin 
disorder was painful, particularly when he was working.  

Under the criteria in effect prior to August 2002, the 
veteran would have to manifest such symptoms as ulceration or 
extensive exfoliation or crusting, systemic or nervous 
manifestations, or exceptional repugnance a 50 percent rating 
is warranted.  While he does have multiple lesions and 
pockmarks as a result of his skin disorder, the records does 
not show ulceration, extensive exfoliation, crusting or 
exceptional repugnance.  He has no systemic or nervous 
manifestations.  Therefore, a 50 percent rating under the 
regulations for his skin disorder in effect prior to August 
2002 is not warranted.  

For a rating in excess of 30 percent under the revised 
criteria for the skin disability the veteran would have to 
manifest disability in more than 40 percent of the exposed 
areas affected, or; have the need for constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  He is not using this type of 
medication and his skin disability has been shown to affect 
less than 40 percent of the exposed areas.  Therefore, the 
criteria for a 60 percent rating under the provisions 
applicable to dermatitis or eczema have not been met and an 
increased rating is not warranted on this basis.  

Nevertheless, a rating for the veteran skin disorder may be 
assigned if it is shown that there are additional symptoms of 
the skin disorder that may be rated.  Regulations provide 
that where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  In this case, on examination 
by VA in March 2004, there were two acute acne lesions, one 
on the posterior neck and the other on the lower left waist 
line, posteriorly.  These lesions were noted to be tender on 
objective demonstration.  These lesions may be rated as 
analogous to a scar.  38 C.F.R. § 4.20.  Scars, that are 
superficial and painful on examination, warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Code 7804.  The Board does 
not find that the disability associated with the tender 
lesions to be overlapping or duplicative of the evaluation of 
the veteran's skin rashes.  He has two distinct lesions in 
separate areas of the body.  Under these circumstances, a 10 
percent evaluation for each distinct lesion is found to be 
warranted.  


ORDER

An initial rating for chronic skin disorders, including 
psoriasis, fungal rash and chloracne, evaluated as 30 percent 
disabling, is denied.  

A 10 percent rating each for an acne lesion on the posterior 
neck and for an acne lesion on the lower left waist line, 
posteriorly, is granted, subject to the controlling 
regulations governing the payment of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


